 1
 2
 3
 4                                                           JS-6
 5
 6
 7
 8                         UNITED STATE DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11
     Leticia Carrera,                        CASE NO.: 8:18-cv-01850 JVS (ADSx)
12                                           Assigned to: Judge James V. Selna
13
                  Plaintiff,
                                             ORDER RE STIPULATION OF
14         vs.                               DISMISSAL
15
     Target Corporation, et al.,             Complaint Filed: 07/05/18
16                                           Trial Date:      11/05/19
17                Defendants.
18
19         IT IS HEREBY ORDERED that the Stipulation of Dismissal entered into
20   between counsel for Plaintiff and Defendant on June 20, 2019 be entered as a matter
21   of record and the case be hereby dismissed.
22
23
24
25
26   DATED: June 27, 2019
                                        HONORABLE JAMES V. SELNA
27
                                        UNITED STATES DISTRICT JUDGE
28


                                             -1-
                 ___________________________________________________________
                       [PROPOSED] ORDER RE STIPULATION OF DISMISSAL
 1
 2
 3
 4                                 PROOF OF SERVICE
                                        FRCP 5
 5
            I, Lisa Peter, the undersigned, am over the age of 18 years and not a party to
 6
     this action. I am employed with the law firm of Trachtman & Trachtman, LLP,
 7   whose address is 23046 Avenida De La Carlota, Suite 300, Laguna Hills, California
 8   92653.
 9         On June 26, 2019, I served the interested parties in this action with the
10   following documents:
11
              [PROPOSED] ORDER RE STIPULATION OF DISMISSAL
12
13   as follows:

14     [X ] BY ELECTRONIC TRANSMISSION:                  charles@hsrlegal.com
15                                                       Attorneys for Plaintiff
       I caused such document to be electronically transmitted via United States District
16
       Court, Central District of California, which is then printed and maintained with
17     the original documents in our office.
18
           Executed on June 26, 2019, at Laguna Hills, California.
19
20                                                 /s/ Lisa Peter
21
                                                 Lisa Peter, Declarant
22
23
24
25
26
27
28


                                               -2-
                   ___________________________________________________________
                         [PROPOSED] ORDER RE STIPULATION OF DISMISSAL
